Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 6, 2014

                                      No. 04-13-00420-CV

                     TIME WARNER, INC. and Time Warner Cable, LLC,
                                    Appellants

                                                 v.

                                       Dulio GONZALEZ,
                                             Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-06770
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       Appellee’s brief was originally due on January 2, 2014. See TEX. R. APP. P. 38.6(b).
This court granted Appellee’s first motion for extension of time to file the brief until February 3,
2014, for an extension of thirty days. On February 3, 2014, Appellee filed a second motion for
extension of time to file the brief until February 11, 2014, for a total extension of forty days.
        Appellee’s motion for extension of time is GRANTED. Appellee’s brief must be filed
with this court by February 11, 2014. See id.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court